Title: To Thomas Jefferson from Edmond Charles Genet, 14 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york. le 14. 9bre. 1793. l’an 2e. de la Republique fse.

J’ai reçu l’exequatur de la Commission de Consul dont le Citoyen dannery a été revêtu et Je l’ai fait passer sur le champ à ce fonctionnaire public. Je presenterai au Conseil éxécutif de la République, M., les réflexions Judicieuses que vous faites sur l’attribution des fonctions Consulaires, qui se trouvent en effet reduites par les Commissions de nos Consuls à l’arrondissement seul des villes de leur résidence ce qui n’est certainement point l’intention du Conseil. Je mettrai également sous ses yeux l’observation que vous faites relativement à l’adresse de nos Commissions Consulaires et Il adoptera dans Sa sagesse les changements dont cet objët paroitra susceptible d’après le texte l’esprit et les bases de votre Constitution. Cependant comme elle ne s’explique nullement à cet égard et que les fonctions attribuées au President des Etats unis relativement à la reception des Ministres Etrangers ne paroissent être que celles que remplissent dans les Cours les premiers Ministres vis à vis de leurs pretendus Souverains savoir de vérifier purement et simplement les pouvoirs des agens Etrangers accrédités auprès de leurs maitres et irrevocables par eux lorsqu’une fois ils sont admis. Je souhaiterois M., pour mieux fixer les idées du Conseil françois sur cette question Intéressante que vous eussiés la bonté de l’éclairer de vos lumieres et de celles de vos Savants Collegues, que Je transmettrois fidelement à mes superieurs.
